Citation Nr: 0638804	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-02 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is eligible for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code. 


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the appellant, the veteran's spouse, entitlement to 
Dependents' Education Assistance under Chapter 35.  The 
appellant subsequently initiated and perfected an appeal of 
this determination.  


FINDINGS OF FACT

1.  The veteran's 100 percent schedular rating for a service-
connected disability was determined to be permanent and 
totally disabling effective from September 20, 1990, and 
eligibility to Chapter 35 benefits was established effective 
from that date.

2.  By law, the delimiting date for the period of eligibility 
for educational benefits was September 20, 2000.  

3.  The veteran and the appellant married in January 2004.  

4.  In February 2004, the appellant filed claim for Chapter 
35 Dependents' Educational Assistance benefits.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the 
delimiting date, subsequent to September 20, 2000, for use of 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, are not met.  38 U.S.C.A. 
§§ 3501, 3512, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.3046, 
21.3047 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a) (2006), describes VA's duty to notify and 
assist claimants in substantiating claims for VA benefits.  
However, because in the present decision the law, and not the 
evidence, is dispositive of the claim, the VCAA is not 
applicable.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The appellant, the veteran's spouse, seeks entitlement to 
Dependents' Educational Assistance benefits under Chapter 35.  
Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D) 
(West 2002 & Supp. 2005); 38 C.F.R. § 21.3021(a)(3)(i) 
(2006).  

Eligibility for such benefits extends 10 years from the date 
(as determined by the Secretary) the person becomes an 
eligible person within the meaning of 38 U.S.C.A. 
§ 3501(a)(1) (West 2002 & Supp. 2005).  38 U.S.C.A. 
§ 3512(b)(1)(A) (West 2002 & Supp. 2005).  The beginning date 
of the 10-year period of eligibility for a spouse of a 
veteran with a permanent and total disability evaluation 
effective after October 27, 1986, is the effective date of 
the evaluation or the date of notification of such 
evaluation, whichever is more advantageous to the spouse, if 
the spouse has not chosen another date between either of 
these two dates which has been approved by the Secretary.  
38 U.S.C.A. § 3512(b)(1)(A) (West 2002 & Supp. 2005); 
38 C.F.R. § 21.3046(a)(2) (2006).  

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) 
"was prevented from initiating or completing the chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from . . . willful misconduct;" (3) 
provides VA with any requested evidence tending to show that 
he/she was prevented from initiating or completing the 
program because of a physical or mental disability that did 
not result from the willful misconduct of the eligible 
spouse; and (4) is otherwise eligible for payment of 
educational assistance for the training pursuant to Chapter 
35.  38 C.F.R. § 21.3047(a)(i-iv) (2006); see also 
38 U.S.C.A. § 3512 (b)(2) (West 2002).

It must be "clearly established" by medical evidence that 
such program of education was medically infeasible.  
38 C.F.R. § 21.3047(a)(2)(i) (2006).  Application for an 
extension must be made within one year after the last date of 
the delimiting period, the termination of the period of 
physical or mental disability, or October 1, 1980, whichever 
date is the latest.  38 U.S.C.A. § 3512(b)(2) (West 2002).  

In the present case, the veteran is service-connected for 
post-traumatic stress disorder, and was awarded a 100 percent 
rating for this disability in June 1984, effective from 
February 1984.  In October 1990, the RO determined the 
veteran's 100 percent rating was representative of permanent 
and total disability, effective from September 25, 1990, and 
he was so informed that same month.  The appellant is the 
veteran's current wife, and the record reflects that she and 
the veteran were married in January 2004.  

In February 2004, the appellant filed a claim for Dependents' 
Educational Assistance, which was denied by the RO in March 
2004 due to the expiration of the eligibility period.  After 
reviewing the evidence of record, the Board finds that, as a 
matter of law, an extension of the eligibility period beyond 
September 25, 2000, may not be awarded.  

The evidence in this case clearly establishes that the 
eligibility period for educational benefits under Chapter 35 
for a spouse of the veteran extended from September 25, 1990, 
to September 25, 2000.  That period had expired several years 
prior to the 2004 marriage of the veteran and his present 
wife, the appellant.  Moreover, inasmuch as the appellant 
never established status as a spouse eligible for Chapter 35 
benefits, the provisions of 38 C.F.R. § 21.3407 are not 
applicable; nor as a practical matter could the appellant 
have filed an application for extension within a year after 
the delimiting period, as she was not even married to the 
veteran at that time.  As there is no statutory or regulatory 
provision allowing for an extension of the delimiting date so 
as to create eligibility for the appellant, her appeal must 
be denied.  The Board has no legal authority to award the 
appellant entitlement to Chapter 35 educational benefits 
after the delimiting date has passed.  

The Board has considered the judicial holding in Ozer v. 
Principi, 14 Vet. App. 257 (2001), as it may apply to the 
appellant's claim as to extending the delimiting date.  In 
that case, the issue involved 38 U.S.C.A. § 3512(b)(1), which 
addresses when the 10-year delimiting period will expire.  As 
previously noted, there are three dates beyond which 
educational assistance may not be provided.  In Ozer, the 
spouse had been granted educational assistance benefits based 
upon the RO's determination that the veteran had a service-
connected disability that was permanent in nature.  See also 
38 U.S.C.A. § 3512(b)(1)(A) (West 2002).  VA had found that 
the spouse's eligibility had expired, since 10 years had 
passed since the RO had determined that the veteran had a 
service-connected disability that was permanent in nature.  
However, the Court noted that, under the provisions of 38 
U.S.C.A. § 3512(b)(1), educational assistance eligibility 
shall not exceed 10 years "after whichever of the following 
last occurs."  Over a dissent, the Court interpreted the 
statute as meaning that the specified occurrences both were 
following the veteran's death, and that the 10-year period 
did not begun to run as to cases in which the veteran was 
still alive.  

The Ozer decision essentially granted Chapter 35 eligible 
spouses an unlimited delimiting period for benefits, due to 
the technical problems in the language of Chapter 35.  The 
Court of Appeals for Veterans Claims rendered the Ozer 
decision on February 6, 2001.  However, subsequently, there 
has been a change in the law under 38 U.S.C.A. § 3512 which 
specifically affects this claim.  See Public Law No 107-103, 
§ 108, 115 Stat. 985 (Dec. 27, 2001).  This change in the law 
addresses the eligibility of a spouse or surviving spouse for 
educational assistance under Chapter 35 of Title 38, United 
States Code, who files a claim after December 27, 2001.  In 
effect, the applicable provisions of Public Law 107-103 
invalidated the Ozer decision, at least as to claims such as 
the appellant's brought after that date.

The applicable provisions of Public Law 107-103, codified 
under 38 U.S.C.A. § 3512, in effect provide that for all 
eligibility decisions which are made on or after December 27, 
2001, spouses are entitled to a 10-year delimiting period, in 
which they may, upon first becoming eligible, use Chapter 35 
benefits.  The delimiting date is determined as if the Ozer 
decision never existed.  While the law included a special 
"saving" provision for those spouses granted Chapter 35 
benefits pursuant to an unlimited delimiting period provided 
under Ozer, the appellant does not fall under this finite 
category.  In some cases, including this one, the delimiting 
period has already run, and the individual is no longer 
eligible for benefits.  The changes made under Public Law 
107-103, codified at 38 U.S.C.A. § 3512, are applicable to 
the appellant's claim, as the law is clear that it applies 
only to a determination of the eligibility of a spouse or 
surviving spouse made on or after the date of the enactment 
of that statute (Dec. 27, 2001).  The appellant herein filed 
her claim in February 2004.  

Unfortunately, the appellant has not met the requirements for 
an extended period of eligibility.  In conclusion, there is 
no legal basis upon which to grant the claim of entitlement 
to Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, beyond September 25, 2000.  To the 
extent that the law is dispositive, the claim is denied on 
the basis of the absence of legal merit. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an extension of the appellant's eligibility 
for Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


